UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 99-6545



UNITED STATES OF AMERICA,

                                             Plaintiff - Appellee,

          versus


MICHAEL SINDRAM,

                                            Defendant - Appellant.




                            No. 99-6830



UNITED STATES OF AMERICA,

                                             Plaintiff - Appellee,

          versus


MICHAEL SINDRAM,

                                            Defendant - Appellant.
                               No. 99-7046



UNITED STATES OF AMERICA,

                                                  Plaintiff - Appellee,

          versus


MICHAEL SINDRAM,

                                                 Defendant - Appellant.



Appeals from the United States District Court for the District of
Maryland, at Baltimore. Herbert N. Maletz, Senior Judge, sitting
by designation. (CR-96-111-DKC, CA-98-2872-HNM)


Submitted:   October 7, 1999                 Decided:   October 14, 1999


Before MURNAGHAN, LUTTIG,   and MOTZ, Circuit Judges.


No. 99-6545 dismissed, No. 99-6830 affirmed, and No. 99-7046 af-
firmed by unpublished per curiam opinion.


Michael Sindram, Appellant Pro Se. Hollis Raphael Weisman, Assis-
tant United States Attorney, Greenbelt, Maryland; Tamera Lynn Fine,
OFFICE OF THE UNITED STATES ATTORNEY, Baltimore, Maryland, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                                    2
PER CURIAM:

     In these consolidated appeals, Michael Sindram appeals the

district court’s orders denying his 28 U.S.C.A. § 2255 (West Supp.

1999) motion (No. 99-6545), denying his motion for return of prop-

erty (No. 99-6830), and denying his motion to reduce his fine and

term of supervised release or, in the alternative, to expunge his

conviction, due to his post-conviction rehabilitative progress (No.

99-7046).     We dismiss No. 99-6545 and affirm Nos. 99-6830 and

99-7046.

     In No. 99-6545, Sindram filed an untimely notice of appeal.

We dismiss the appeal for lack of jurisdiction.   The time periods

for filing notices of appeal are governed by Fed. R. App. P. 4.

These periods are “mandatory and jurisdictional.”   Browder v. Di-

rector, Dep’t of Corrections, 434 U.S. 257, 264 (1978) (quoting

United States v. Robinson, 361 U.S. 220, 229 (1960)).   Parties to

civil actions in which the United States is a party have sixty days

within which to file in the district court notices of appeal from

judgments or final orders.   See Fed. R. App. P. 4(a)(1).   The only

exceptions to the appeal period are when the district court extends

the time to appeal under Fed. R. App. P. 4(a)(5) or reopens the

appeal period under Fed. R. App. P. 4(a)(6).




                                 3
     The district court entered its order on August 28, 1998;1

Sindram’s notice of appeal was filed on April 5, 1999.2   Sindram’s

failure to file a timely notice of appeal or to obtain either an

extension or a reopening of the appeal period leaves this court

without jurisdiction to consider the merits of his appeal.      We

therefore deny a certificate of appealability and dismiss the

appeal.   We also deny Sindram’s motion for appointment of counsel.

     In No. 99-6830, we find that the district court did not abuse

its discretion in denying the motion for return of property.    In

No. 99-7046, the district court properly denied Sindram’s motion to

modify his sentence or, in the alternative, expunge his conviction.

Accordingly, as to these orders we affirm on the reasoning of the

district court.   See United States v. Sindram, No. CR-96-111-DKC

(D. Md. May 26 & July 19, 1999).




     1
       Although the district court order is marked as “filed” on
August 26, 1998, the district court’s records show that it was
entered on the docket sheet on August 28, 1998. Pursuant to Rules
58 and 79(a) of the Federal Rules of Civil Procedure, it is the
date that the order was entered on the docket sheet that we take as
the effective date of the district court’s decision. See Wilson v.
Murray, 806 F.2d 1232, 1234-35 (4th Cir. 1986).

     2
       For the purposes of this appeal we assume that the date
Sindram wrote on the notice of appeal is the earliest date it would
have been submitted to prison authorities. See Houston v. Lack,
487 U.S. 266 (1988).


                                   4
     We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                    No. 99-6545 - DISMISSED

                                    No. 99-6830 - AFFIRMED

                                    No. 99-7046 - AFFIRMED




                                5